DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a wall-wash lighting fixture comprised of, in part, a reflector defining an opening and a central axis extending through the opening, the reflector coupled to the frustoconical structure and arranged relative to the frustoconical structure such that light exiting the frustoconical structure is reflected by the reflector at a non-parallel angle relative to the central axis of the reflector, wherein a diameter of the opening defined by the reflector is between about 7.2 and 9.7 times greater than the length dimension of the light emitting surface. Claims 1-11 are allowed due to their dependency upon claim 1. 
Regarding claim 12, the prior art of record fails to teach or suggest a wall-wash lighting fixture comprised of, in part, a reflector defining an opening and a central axis extending through the opening, the reflector coupled to the frustoconical structure and including and including a kicker portion, the reflector arranged to receive light exiting the frustoconical structure and reflect the light at a non-parallel angle relative to the central axis of the reflector, wherein an angular span of the kicker portion defined along an azimuthal direction is greater than about 115 degrees. Claims 13-21 are allowed due to their dependency upon claim 12.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875